Citation Nr: 1710836	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel







INTRODUCTION

The Veteran served on active duty as an Army Infantryman from November 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran was scheduled for a Board hearing in August 2012.  The Veteran failed to attend the hearing and did not provide good cause for his failure to attend.  Accordingly, appellate review will proceed without a hearing.  38 C.F.R. § 20.704(d) (2016).

In January 2016 the Board remanded the claim for service connection for bilateral hearing loss for additional development and a new VA examination.  The issue has now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination in January 2006, during which the Veteran reported that he cannot hear high-pitched noises since his time in service.

In January 2016 the Board remanded the claim to obtain an outstanding April 2010 VA audiological report and a new VA examination to address the Veteran's entrance exam results and lay statements suggesting in-service loss of hearing acuity.  

The April 2010 audiological assessment revealed that the Veteran complained of hearing loss and that he reported that an employment hearing test revealed high pitch hearing loss.  The VA treatment provider reported a history of noise exposure in a cotton mill, the Veteran's experience as a trucker, farmer, and that the Veteran fired mortars in service.

During the April 2016 VA audiological examination the examiner reviewed the Veteran's claim file and opined that the condition claimed was less likely than not aggravated by or related to service.  The examiner reported that the Veteran's hearing thresholds at entrance showed mild hearing loss in both ears at 4000 Hertz, and that testing at separation in 1972 showed normal hearing at all thresholds in both ears.  The examiner opined that if hearing thresholds are normal at separation or there is no evidence of permanent threshold changes during service, there is no direct evidence of a link between the current hearing loss and in-service events.  The examiner further opined that post military noise exposure was significant and likely related to current hearing loss and that the relationship between noise exposure and hearing loss is well documented in the research literature.  

Initially, the Board notes that the April 2016 examination report does not address the Veteran's lay statements including his statements at the January 2006 VA examination and noted in the April 2010 audiological report.  In addition, in this case the service entrance examination findings were reported using the International Standards Organization-American National Standards Institute (ISO) standards while the service separation examination findings were reported using the American Standards Association (ASA) standards.  This is significant as when the findings at separation are converted to ISO standards they reflect some degree of hearing loss at 500 Hertz in the right ear and 4000 Hertz in the left ear, although they do not show a hearing loss disability for VA purposes.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (normal hearing is from 0 to 20 decibels); see also 38 C.F.R. § 3.385 (2016). 

For clarity, below are the hearing examination findings, in decibels, for the Veteran's entrance and separation examinations with the separation examination results converted to ISO standards for comparison purposes.  


Entrance


HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
-
35
LEFT
5
5
0
-
65

Separation


HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
20
20
LEFT
20
15
20
20
25

For the above reasons, the Board finds that a remand is necessary in order to obtain a supplemental opinion.  Updated records should also be obtained if identified by the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for hearing loss, to include employment related hearing tests.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  Obtain an addendum opinion to clarify the etiology of the Veteran's hearing loss disability.  After a review of the claims file the examiner should provide an opinion as to the following: 

(a) Is it at least as likely as not (50 percent or higher probability) that the Veteran's pre-existing left ear hearing loss increased in severity during service?
(b) If so, was the increase in severity clearly and unmistakably (obvious, undebatable, etc.) due to the natural progression of the pre-existing left ear hearing loss?  
(c) Is it at least as likely as not (50 percent or higher probability) that the Veteran's current right ear hearing loss had its onset during or is otherwise related to his military service as an Infantryman who specialized in mortars?  

In rendering the requested opinion the examiner must specifically address the following evidence, including the Veteran's lay statements: 

A November 1970 enlistment examination and April 1972 separation examination including any auditory shifts that occurred while in service.

A January 2006 VA examination report including the Veteran's report that he cannot hear high-pitched noise since service.

An April 2010 audiological report including the Veteran's report that an employment hearing test revealed high pitch hearing loss, post-service noise exposure, and that he was exposed to mortar fire in service. 

A complete rationale for all opinions must be provided.  If a negative opinion is offered based primarily on the findings at separation, the examiner should explain the medical significance of the findings and what would be expected in a case where hearing loss was related to service.

3.  After completing the above actions, and any other development deemed necessary, the claim for service connection for bilateral hearing loss must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



